       Case 1:19-cr-10080-NMG Document 1998 Filed 07/30/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                    :

                              Plaintiff,                    :    Criminal Action
                                                                 No. 19-10080-NMG
          v.                                                :
                                                                 ORAL ARGUMENT REQUESTED
AMY COBURN, et al.,                                         :

                               Defendants.                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                 DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
               EVIDENCE OF PRIVATE SCHOOL TUITION PAYMENTS

          Pursuant to Federal Rules of Evidence 401, 402, and 403, Defendants Gamal

Abdelaziz [Def. No. 4], Elisabeth Kimmel [Def. No. 13], Marci Palatella [Def. No. 16],

and John Wilson [Def. No. 17] (“Defendants”) respectfully move the Court for an order

in limine excluding all evidence and argument concerning William “Rick” Singer’s

unilateral decision to pay tuitions for the children of USC water polo coach Jovan Vavic.

          The grounds for this Motion are set forth in the accompanying memorandum of

law.
   Case 1:19-cr-10080-NMG Document 1998 Filed 07/30/21 Page 2 of 3




                       REQUEST FOR ORAL ARGUMENT

        Pursuant to Local Rule 7.1(D), Defendants respectfully request oral argument
on this motion.

                                         /s/ Michael Kendall
                                         Michael Kendall

                   LOCAL RULE 7.1(A)(2) CERTIFICATION

        The undersigned counsel hereby certifies that counsel for Defendants has
conferred with counsel for the government and attempted in good faith to resolve or
narrow the issues raised by this motion, but could not obtain counsel’s agreement to
the relief sought by this motion.

                                         /s/ Michael Kendall
                                         Michael Kendall

Dated: July 30, 2021                     Respectfully submitted,
       Boston, Massachusetts
                                         /s/ Brian T. Kelly
                                         Brian T. Kelly (BBO # 549566)
                                         Joshua C. Sharp (BBO # 681439)
                                         Lauren M. Maynard (BBO # 698742)
                                         NIXON PEABODY LLP
                                         53 State Street
                                         Boston, MA 02109
                                         (617) 345-1000
                                         bkelly@nixonpeabody.com
                                         jsharp@nixonpeabody.com
                                         lmaynard@nixonpeabody.com

                                         Robert Sheketoff (BBO # 457340)
                                         One McKinley Square
                                         Boston, MA 02109
                                         (617)-367-3449
                                         Counsel for Gamal Abdelaziz


                                         /s/ Cory S. Flashner
                                         R. Robert Popeo (BBO # 403360)
                                         Mark E. Robinson (BBO # 423080)
                                         Eóin P. Beirne (BBO # 660885)
                                         Cory S. Flashner (BBO # 629205)
                                         MINTZ, LEVIN, COHN, FERRIS,
                                         GLOVSKY AND POPEO, P.C.
                                         One Financial Center



                                           2
Case 1:19-cr-10080-NMG Document 1998 Filed 07/30/21 Page 3 of 3




                             Boston, MA 02111
                             (617) 348-1605
                             rpopeo@mintz.com
                             mrobinson@mintz.com
                             ebeirne@mintz.com
                             csflashner@mintz.com
                             Counsel for Elisabeth Kimmel

                             /s/ Michael K. Loucks
                             Michael K. Loucks (BBO # 305520)
                             SKADDEN, ARPS, SLATE,
                                  MEAGHER & FLOM LLP
                             500 Boylston Street
                             Boston, MA 02116
                             (617) 573-4800
                             michael.loucks@skadden.com

                             Jack P. DiCanio (pro hac vice)
                             SKADDEN, ARPS, SLATE,
                                  MEAGHER & FLOM LLP
                             525 University Avenue
                             Palo Alto, CA 94301
                             (650) 470-4500
                             jack.dicanio@skadden.com

                             Counsel for Marci Palatella


                             /s/ Michael Kendall
                             Michael Kendall (BBO # 544866)
                             Lauren M. Papenhausen (BBO # 655527)
                             WHITE & CASE LLP
                             75 State Street
                             Boston, MA 02109-1814
                             (617) 979-9300
                             michael.kendall@whitecase.com
                             lauren.papenhausen@whitecase.com
                             Andrew E. Tomback (pro hac vice)
                             MCLAUGHLIN & STERN, LLP
                             260 Madison Avenue
                             New York, NY 10016
                             (212) 448-1100
                             atomback@mclaughlinstern.com
                             Counsel for John Wilson




                               3
